Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary Buterra Williams petitions for a writ of mandamus seeking an order compelling the district court to act on his petition for removal of a state prosecution. Since Williams filed his petition, however, the district court entered an order remanding the prosecution to state court. See Buterra v. Circuit Court for City of Suffolk, No. 3:11-cv-125-HEH, 2012 WL 6099090 (ED.Va. Dec. 7, 2012). We therefore deny Williams’ petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.